          Case 5:20-cv-02155-LHK Document 75 Filed 06/04/20 Page 1 of 5




                                             June 4, 2020

Honorable Lucy H. Koh
United States District Judge
San Jose Courthouse, Courtroom 8
280 South 1st Street
San Jose, California 95113

       Re: In re: Zoom Video Communications, Inc. Privacy Litigation, Case No. 5:20-cv-02155-LHK

Dear Judge Koh:

       As founding partner of Gibbs Law Group LLP, counsel for Plaintiff Simins, and a leader in

the class action privacy bar, I respectfully apply for appointment as interim class counsel. I believe

this case can be efficiently managed by a single or co-lead counsel, and I am prepared to work in

any role that the Court deems appropriate.

       Professional Experience. Over the course of my career, I have served as lead counsel, class

counsel, or liaison counsel in dozens of class actions and coordinated proceedings, achieving

substantial relief for class members.

       This past year, I was one of ten lawyers in the country named a Titan of the Plaintiffs Bar by

Law360, and my firm was one of four Plaintiff-side firms named Class Action Practice Group of

the Year by Law360. I was also twice named to Daily Journal’s Top Plaintiff Lawyers, in 2016 and

2019, and I received a California Lawyer Attorney of the Year (CLAY) award for my work in the

Anthem, Inc. Data Breach Litigation, No. 15-md-02617-LHK (N.D. Cal.). My partner, Andre M.

Mura, also won a CLAY award in 2019 for his work before the California Supreme Court on

behalf of consumers suing the lender CashCall for unconscionable loan terms. If appointed, I will
          Case 5:20-cv-02155-LHK Document 75 Filed 06/04/20 Page 2 of 5

To:     Honorable Lucy H. Koh
Re:     In re: Zoom Video Communications, Inc. Privacy Litig., Case No. 5:20-cv-02155-LHK
Date:   June 4, 2020
Page:   2 of 5

bring the considerable talent and resources of my firm to bear, including Mr. Mura and two

former law clerks in this District, Amanda Karl and Jeff Kosbie.

        Consumer privacy litigation occupies a central role in my practice, including in cases before

this Court. For example, I served as lead counsel in In re Adobe Systems, Inc. Privacy Litigation. Back

then, district courts had concluded that data breach victims could rarely establish Article III

standing for prospective relief. This Court issued a watershed ruling favoring data breach victims,

66 F. Supp. 3d 1197, 1214 (N.D. Cal. 2014), which over 60 courts have cited. E.g., Lewert v. P.F.

Chang’s China Bistro, Inc., 819 F.3d 963, 966 (7th Cir. 2016). More recently, I was part of a four-

firm team that resolved one of the largest healthcare data breach class actions in history—producing

a $115 million settlement. In re Anthem, Inc. Data Breach Litigation, No. 15-md-02617-LHK (N.D.

Cal.). In appointing me to a leadership position, this Court noted that, among the “eighteen

separate motions to serve as lead plaintiffs’ counsel,” Gibbs in particular “had considerable

experience litigating privacy cases.” Anthem, Dkt. 284, 3.

        More recently still, I was appointed to a committee of counsel for consumers in three

separate data breach cases: In re Equifax, Inc., Customer Data Security Breach Litigation, No. 17-md-

02800 (N.D. Ga.); In re Banner Health Data Breach Litigation, No. 16-cv-02696 (D. Ariz.); and Fero v.

Excellus Health Plan, Inc., No. 15-cv-06569 (W.D.N.Y.). These appointments are the culmination of

a career as a leader in consumer privacy litigation. I have also cultivated best practices among the

consumer privacy bar, including by co-founding the American Association for Justice’s Consumer

Data Breach and Privacy Litigation Group and organizing seminars. See Ex. A (Resume).
          Case 5:20-cv-02155-LHK Document 75 Filed 06/04/20 Page 3 of 5

To:     Honorable Lucy H. Koh
Re:     In re: Zoom Video Communications, Inc. Privacy Litig., Case No. 5:20-cv-02155-LHK
Date:   June 4, 2020
Page:   3 of 5

        My firm’s professional experience representing consumers spans consumer fraud, product

defect, privacy, employment, mass tort, unfair business practices, and false advertising cases. Over

the years, courts have recognized my team’s work. For example, discussing a settlement that

included a 10-year warranty extension, Judge Carter described us as “outstanding counsel really

doing an outstanding job.” Glenn v. Hyundai Motor Am., No. 15-cv-02052 (C.D. Cal.), Dkt. 275, 15.

        Finally, I have successfully delivered outstanding early results for class members in a

situation where multiple firms are offering different theories and approaches while competing for

leadership. In In re: Hyundai & Kia Fuel Econ. Litig., No. 13-ml-02424 (C.D. Cal), after an early

proposed class settlement lacked the support of many stakeholders, Judge George H. Wu

appointed me to lead the non-settling parties in further settlement negotiations, including working

with dozens of law firms and overseeing confirmatory discovery in the United States and Korea. In

the end, I helped finalize a revised class settlement valued (conservatively) at more than $159

million. Judge Wu was complimentary of my leadership, writing that I had “efficiently managed

the requests from well over 20 different law firms,” while “actively participating in . . . the

proposed settlement in a manner that addressed many weaknesses in the original proposed

settlement.” No. 13-ml-02424 (C.D. Cal.), Dkt. 437, 6. The Ninth Circuit recently affirmed this

settlement en banc. See 926 F.3d 539, 553-54 (9th Cir. 2019) (discussing my role). Defendants’

counsel, Shon Morgan of Quinn Emmanuel Urquhart & Sullivan, was also complimentary: “Eric

was critical in helping preserve order” during the “lengthy and sometimes contentious process.” 1


1
 Jenna Greene, Litigators of the Week: Unlikely Allies Shon Morgan and Steve Berman Share
Victory in En Banc 9th Circuit Class Action Ruling, The Am Law Litigation Daily, June 14, 2019,
available at https://bit.ly/2XmQqwZ
          Case 5:20-cv-02155-LHK Document 75 Filed 06/04/20 Page 4 of 5

To:     Honorable Lucy H. Koh
Re:     In re: Zoom Video Communications, Inc. Privacy Litig., Case No. 5:20-cv-02155-LHK
Date:   June 4, 2020
Page:   4 of 5

        Investigation of Potential Claims. During our investigation, we spoke with numerous

potential class members concerned with their data privacy, including those with paid accounts. We

also thoroughly researched the factual and legal issues and carefully drafted our complaint. Our

filing stands apart because it reflects careful consideration of these issues and does not merely copy

other complaints or unreflexively include allegations or legal claims that are untenable.

        Knowledge of the Applicable Law, and Willingness to Commit Resources. Attorneys at

Gibbs Law Group have decades of experience litigating consumer class actions in California under

the privacy and consumer protection laws applicable in this case. We also have deep familiarity

with industry privacy norms, and we have worked with top-flight technologists, privacy experts, and

economists to develop economic valuations of damages. We stand ready to leverage our knowledge

and connections for consumers in this case.

        My firm also has the resources to successfully prosecute this litigation, and no

commitments will interfere with my ability to lead. We are comprised of 18 attorneys and a full

team of non-lawyer professionals. To give an example of our perseverance, in Skold v. Intel Corp., I

oversaw litigation lasting ten years and through the start of trial, requiring over 130 depositions

across the country and the advancement of millions of dollars in expenses. See Order of Final

Approval and Judgment 7-8, Skold v. Intel Corp., No. 1-05-CV-039231 (Cal. Super. Ct., Santa Clara

Cnty.) (“Class Counsel invested an incredible amount of time and costs . . . [for] approximately 10

years with no guarantee that they would prevail”).

        Additional Considerations. If appointed here, I would be ably assisted by several

colleagues: my partner Andre M. Mura, who joined us in 2015, and previously served as senior
          Case 5:20-cv-02155-LHK Document 75 Filed 06/04/20 Page 5 of 5

To:     Honorable Lucy H. Koh
Re:     In re: Zoom Video Communications, Inc. Privacy Litig., Case No. 5:20-cv-02155-LHK
Date:   June 4, 2020
Page:   5 of 5

litigation counsel for the Center for Constitutional Litigation in Washington DC, a boutique

plaintiff-side appellate firm, and Jeff Kosbie and Amanda Karl, former law clerks in this District

(with both also having worked at the Ninth Circuit). I am proud of this talented and multi-faceted

team. Together, we bring a skill set that would benefit the class, particularly given the possibility of

early briefing on a motion to compel arbitration.

        For example, in the Vizio MDL—another consumer privacy class action—I was appointed

co-lead counsel with Joe Cotchett of Cotchett, Pitre, & McCarthy. We selected Andre to brief and

argue dispositive motions, even though he was not formally appointed at the outset of the case.

The Court was highly complimentary of his written briefs and oral presentations. In re: Vizio, Inc.,

Consumer Privacy Litig., No. 16-ml-02693 (C.D. Cal.), Second Mot. to Dismiss H’rg Tr. 28:18-21

(May 26, 2017) (“As usual, regardless of how I rule on this, I am always thrilled to have you all in

front of me, because you do such a good job in arguing these points.”); Preliminary Approval H’rg

Tr. 3:14-17 (Dec. 7, 2018) (“And you did a very good job on these papers, by the way, so I’m glad I

appointed all of you as lead counsel, because—it probably is the best set of papers I’ve had on

preliminary approval . . . .”). At preliminary approval, the Court re-appointed me and formally

appointed Andre as lead counsel for the settlement class.

        Whether this case is destined for early settlement or protracted litigation, I commit to

bringing leadership experience and high-quality lawyering that best serves the class and this Court.

                                               Very truly yours,



                                                 Eric H. Gibbs
